Title: From John Adams to Samuel B. Malcom, 17 September 1797
From: Adams, John
To: Malcom, Samuel B.



Dear Malcom
Quincy Sept 17th. 1797

I thank you for your favor of the 12th. Will you be so good, as to write to Col Pickering the Sect of State at Trenton, the substance of what you have written me, concerning Mr George Sanderson of Lancaster in Pensylvania & other candidates for the consulship at aux Cayes that he may be able to lay before me in one view all the applications.
Your electioneering campaign will be an easy one, unless you have adopted the French proverb Dans le Royaulme des aveugles les Borgnes sont des Roys. I dont know whether I have the original exact—so I will translate it. In the kingdom of the blind the purblind are kings.
I thank you for the pamphlet. I had read it before. Is not a there a phrase—Digito compesce labellum? Your observations on this miserable business do honor to your head & heart. Can talents atone for such turpitude? Can wisdom reside with such cullibity? Mr Locke says the world has all sorts of men. All degrees of human wisdom are mixed with all degrees of human Folly. To me & I beleve to you, this world would be a region of torment if such a recollection existed in our memories. This must be, entre nous. What are the speculations about the place of convening congres?
With kind regard I am, dear / Sir, yours.

John Adams.